WOODLEY, Judge.
The offense is driving an automobile on a public highway while intoxicated; the punishment, 3 days in jail and a fine of $50.
Appellant was stopped by Highway Patrolman Swift and others as he was driving an automobile on Highway 87 about 1 A.M.
Six witnesses, who had observed appellant after he was stopped, described his appearance and demeanor and expressed the opinion that he was intoxicated.
An unopened pint of whisky and a pistol were found in the automobile he was driving.
Appellant offered no testimony.
The first ground for reversal is the overruling of appellant’s request that he be furnished a copy of the information.
There is no showing in the record that appellant did not have a copy of the information or that circumstances did not exist which constituted a waiver of his right to demand that a copy be furnished him. For the reasons stated reversible error is not shown. Mercer v. State, 163 Tex. Cr. R. 289, 290 S.W. 2d 248.
None of the testimony claimed to have been erroneously admitted appears to have been prejudicial. All of the evidence was to the effect that appellant was intoxicated while driving an automobile on the public highway and the minimum punishment was assessed.
For like reason, the court’s comments alleged to be upon the weight of the evidence were not such as to warrant reversal. *266Dolezal v. State, 80 Tex. Cr. R. 603, 191 S.W. 1158; Adams v. State, 165 Tex. Cr. Rep. 523, 309 S.W. 2d 245.
The judgment is affirmed.